             Case 3:19-cv-01242-WGY Document 93 Filed 09/27/19 Page 1 of 2

                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF PUERTO RICO


D&Z AUCTION RESELLERS, LLC AND
GUSTAVO A. MORENO PONCE
                                                        CASE NO. 3:19-cv-01242-JAG
Plaintiffs
                                                        Copyright Infringement
v.                                                      Violation of Digital Millennium Act
                                                        Computer Fraud and Abuse
MEDI DATA CORPORATION, ET AL.
                                                        Jury Trial Requested
Defendants




                     REQUEST FOR BRIEF EXTENSION OF TIME
               TO OPPOSE CODEFENDANT MICRO MERCHANT SYSTEMS’
                       MOTION TO DISMISS CROSS-CLAIMS

TO THE HONORABLE COURT:

        COME NOW defendants Farmacia Jireh, Inc.; Empresas Alvasie, Inc. and Marilyn Vega

d/b/a Farmacia Marilyn and very respectfully state, request and pray:

        1.        On September 13, 2019, codefendant Micro Merchant Systems (“MMS”) filed a

motion to dismiss the appearing parties’ cross-claim as to said codefendant [SEE DKT 82].

        2.        The appearing codefendants contend all arguments included in MMS’ motion to

dismiss and, to that end, will present a vigorous opposition.

        3.        As a matter of fact, the appearing parties have been working diligently to complete

and file said opposition with the Honorable Court. However, the appearing parties need a brief

extension of time, up until Tuesday, October 8th 2019, to finalize the motion in opposition.

        4.        This additional extension of time is requested in good faith and it will not cause

undue delay to these proceedings nor harm to any other party to this case, which is still in the

pleading stage.
         Case 3:19-cv-01242-WGY Document 93 Filed 09/27/19 Page 2 of 2

       WHEREFORE, Defendants respectfully request that this Honorable Court acknowledges

the facts stated herein and grants this motion.

       I HEREBY CERTIFY that I electronically filed the foregoing with the Clerk of the Court

using the CM/ECF system which will send notification of such filing to all counsel of record.

       RESPECTFULLY SUBMITTED.

               In Guaynabo, Puerto Rico, this 27th day of September 2019.


                                      s/RICARDO CASTRO VARGAS
                                      USDC/PR NO. 228,314

                                       CASTRO-VARGAS LAW OFFICES
                                       CENTRO INTERNACIONAL DE MERCADEO
                                       TORRE II, SUITE 309
                                       90 CARR.165
                                       GUAYNABO, PR 00968
                                       TEL. (787)705-0605 / FAX (787) 774-0605
                                       castrovargaslaw@gmail.com
